CADWALADER, District Judge.
The effect of the agreement, under which the sheriff relinquished possession of the property levied upon, was to give to the execution creditors an option to proceed summarily in the district court in bankruptcy, to obtain adjudication upon their asserted right of priority, or to require the assignee to proceed in the equity suit in order to sustain, if he could, his asserted adverse right. So soon as an' assignee was duly qualified, the execution creditors might have applied to the district court in bankruptcy for an adjudication upon their asserted priority. Upon such an application, the case would be referred for summary investigation to a commissioner, or to the register, to report upon the question of priority. ' His report would be subject to investigation, as that of a master in chancery or commissioner in ordinary' cases, except that in bankruptcy such function may be executed somewhat less formally and more expeditiously. The execution creditors and the assignee might, perhaps, without any special reference to the register, attend before him and proceed as under such a reference.
Mr. Greenbank, for the execution creditors, then said, that he would prefer proceeding summarily before the register in bankruptcy. The case upon the hearing in equity' then went off without any action by the court. The court, however, intimated that there would have been some difficulty in pronouncing a decision upon the question submitted, because upon a hearing on bill and answer, a greater effect is attributable to the answer than had apparently' been here intended on the part of the complainant.